Citation Nr: 1008183	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by an abnormal electrocardiogram (EKG).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable evaluation for migraine 
headaches prior to December 9, 2008 and an evaluation in excess 
of 30 percent beginning December 9, 2008.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease and degenerative disc disease of 
the cervical spine with radiculopathy of the left upper extremity 
(neck disability) prior to December 9, 2008 and an evaluation in 
excess of 20 percent beginning December 9, 2008.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine (low back 
disability).

6.  Entitlement to an initial compensable evaluation for ganglion 
cysts of the wrists prior to December 9, 2008 and an evaluation 
in excess of 10 percent beginning December 9, 2008.

7.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease with diverticulosis (GERD) prior 
to December 9, 2008 and an evaluation in excess of 10 percent 
beginning December 9, 2008.

8.  Entitlement to an initial compensable evaluation for 
postoperative residuals of the right thumb with degenerative 
joint disease of the first metacarpophalangeal joint (right thumb 
disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which granted service connection, effective May 1, 
2004, for migraine headaches, for a neck disability, for a low 
back disability, for ganglion cysts of the wrists, for GERD, and 
for a right thumb disability and denied service connection for an 
abnormal EKG and for hypertension.  This rating decision assigned 
a 10 percent rating for neck and low back disabilities and a 
noncompensable rating for migraine headaches, ganglion cysts of 
the wrists, GERD, and a right thumb disability.  The Veteran 
timely appealed.

A December 2008 rating decision granted a 30 percent rating for 
migraine headaches, a 20 percent rating for neck disability, and 
10 percent ratings for ganglion cysts of each wrist and GERD; 
each grant was effective December 9, 2008.  This rating decision 
also granted service connection for postoperative rotator cuff 
tear of the left shoulder and assigned a 10 percent evaluation 
effective May 1, 2004.  

An August 2009 rating decision granted service connection for 
right acromioclavicular joint arthritis, with a 40 percent rating 
assigned effective March 9, 2009, and granted service connection 
for degenerative joint disease of the first metacarpophalangeal 
joint of the left hand, with a noncompensable rating effective 
June 10, 2008.

An August 2009 Statement of the Case denied effective dates prior 
to December 9, 2008 for the increased ratings granted by rating 
decision in December 2008.  As a substantive appeal has not been 
received with respect to any of these earlier effective date 
claims, these claims are not part of the current appeal.

In December 2008, the Veteran underwent a VA examination and 
reported to the examiner that he was unable to work due to 
musculoskeletal problems that prevented him from effectively 
using his arms, which would indicate that he is claiming 
uemployability due to his multiple service-connected 
musculoskeletal disabilities.  As such, the Board presently 
REFERS a claim for a total disability evaluation based on 
individual unemployability.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that once a Veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, VA 
must consider a claim for a total rating based on individual 
unemployability).


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by an 
abnormal EKG that is due to an event or incident of his active 
service.

2.  The Veteran does not have hypertension that is due to an 
event or incident of his active service.

3.  The evidence prior to December 9, 2008 does not show 
characteristic prostrating headache or migraine attacks averaging 
one in two months.

4.  The service-connected headaches is not shown to be manifested 
by a disability picture productive of more than characteristic 
prostrating attacks occurring on an average once a month over the 
last several months since December 9, 2008.  

5.  The evidence does not show forward flexion of the cervical 
spine to 30 degrees or less, or combined range of motion of the 
cervical spine to less than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour, or incapacitating episodes having a total 
duration of at least two weeks prior to December 9, 2008.

6.  The evidence does not show forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the entire 
cervical spine beginning December 9, 2008.

7.  The evidence does not show forward flexion of the 
thoracolumbar spine to 60 degrees or less or combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
symptoms of muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour.

8.  The evidence prior to December 9, 2008 does not show 
dorsiflexion of either wrist to less than 15 degrees.

9.  The evidence beginning December 9, 2008 does not show 
ankylosis of either the right or left wrist.

10.  The Veteran's gastrointestinal symptomatology prior to 
December 9, 2008 did not involve persistent epigastric distress 
with two or more symptoms of dysphagia, pyrosis, or 
regurgitation, accompanied by substernal or arm or shoulder pain, 
of less severity than for a 30 percent rating.

11.  The Veteran's gastrointestinal symptomatology beginning 
December 9, 2008 did not involve persistent recurrent epigastric 
distress involving symptomatology, such as dysphagia and pyrosis, 
that produced considerable impairment of health.

12.  The Veteran can touch his right thumb to his fingers.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a disability manifested by an abnormal EKG have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Hypertension was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309 
(2009).  

3.  The criteria for the assignment of an initial compensable 
rating prior to December 9, 2008 and to a rating in excess of 30 
percent beginning December 9, 2008 for the service-connected 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Code 8100 (2009).

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent prior to December 9, 2008 and to a rating in 
excess of 20 percent beginning December 9, 2008 for the service-
connected neck disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5243 (2009).  

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5243 (2009).  

6.  The criteria for the assignment of an initial compensable 
evaluation prior to December 9, 2008 and to a rating in excess of 
10 percent beginning December 9, 2008 for the service-connected 
ganglion cysts of the wrists have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5299-5215 (2009).

7.  The criteria for the assignment of an initial compensable 
evaluation prior to December 9, 2008 and to a rating in excess of 
10 percent beginning December 9, 2008 for the service-connected 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 7399-
7346 (2009).

8.  The criteria for the assignment of an initial compensable 
rating for the service-connected right thumb disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5228 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in April 2004, prior to adjudication, that informed him of 
the requirements needed to establish entitlement to service 
connection.  Service connection was subsequently granted for 
migraine headaches, for a neck disability, for a low back 
disability, for ganglion cysts of the wrists, for GERD, and for a 
right thumb disability.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" issues, 
such as the claims for increased compensation following the 
initial grant of service connection for a disability, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

In accordance with the requirements of VCAA, the April 2004 
letter informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private evidence was 
subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in December 2004, January 2005,July and August 2005, 
and December 2008.

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each of the issues on 
appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2009).  

Service Connection Claims 

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of hypertension, service connection may be 
granted if the disease is manifested to a compensable degree 
within one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102.  



Analysis

The Veteran seeks service connection for a disability manifested 
by an abnormal EKG and for hypertension.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be denied.  

The Veteran's service treatment records reveal intermittent 
elevated blood pressure readings beginning in July 1988.  A five 
day blood pressure check in April 1995 was within normal limits.  
Premature ventricular contractions were reported in August 1999.  
The Veteran was treated in November 2003 for chest pain and heart 
palpitations.  An EKG in November 2003 showed marked sinus 
bradycardia with 1st degree AV block.  The Veteran's heart and 
blood pressure were within normal limits on examination in 
January 2004.

After review of the medical records, the diagnoses on VA heart 
evaluation in December 2003 were hyperlipidemia; sinus 
bradycardia with first degree AV block with good functional 
capacity, probably physiological due to conditioning and 
exercise.  A stress test and echocardiogram were within normal 
limits.  The examiner's final impression was that there was no 
significant cardiac abnormality.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder).

As the only nexus opinion on file, which is based on a review of 
the medical evidence and examination of the Veteran, is against 
the claim for service connection for a disability manifested by 
an abnormal EKG, the claim must be denied.  Moreover, even though 
the Veteran had some elevated blood pressure readings in service, 
a five day blood pressure check was within normal limits and his 
blood pressure was normal on examination in January 2004.  
Additionally, there is no postservice medical evidence of 
hypertension.  Consequently, service connection for hypertension 
is also denied.

The Board has considered the written contentions on file by and 
on behalf of the Veteran, including the November 2008 statement 
from his wife.  However, as a layperson without the appropriate 
medical training and expertise, the Veteran and his wife are not 
competent to render a probative opinion on a medical matter, such 
as whether he has a current disability related to service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to support 
the Veteran's claims, the preponderance of the evidence is 
against the Veteran's claims for service connection for a 
disability manifested by an abnormal EKG and for hypertension; 
therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 5299 represents an unlisted disability rated by 
analogy to Diagnostic Code 5215 for limitation of motion of the 
wrist.  Diagnostic Code 7399 represents an unlisted disability 
rated by analogy to Diagnostic Code 7346 for an hiatal hernia.

Headaches

Schedular Criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation is assignable for migraine headaches with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability; a 30 percent evaluation 
contemplates migraines with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months; a 10 percent evaluation is warranted in cases of 
migraines with characteristic prostrating attacks averaging one 
in two months over the last several months; and a noncompensable 
evaluation is assigned with less frequent attacks.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to define 
"prostrating."  See, Fenderson v. West, 12 Vet. App. 119 (1999), 
in which the Court quoted Diagnostic Code 8100 verbatim but did 
not specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" is 
defined as "utter physical exhaustion or helplessness."



Analysis

The Veteran was service connected for migraine headaches, and 
assigned a noncompensable evaluation under Diagnostic Code 8100, 
by rating decision in June 2004.  A December 2008 rating decision 
assigned a 30 percent rating effective December 9, 2008.  

Treatment records dated in August 2004 reveal that the Veteran's 
headaches were considered controlled.  The Veteran complained of 
sinus pressure and headaches in March 2005.

The Veteran complained on VA examination on December 9, 2008 of 
pounding, throbbing, incapacitating headaches that occurred about 
every two weeks and lasted 3-4 hours.  Neurological evaluation 
did not reveal any abnormality.  The diagnosis was migraine 
headaches, recurrent.

Because the medical evidence prior to VA examination in December 
2008 does not show characteristic prostrating attacks averaging 
one in two months over the last several months, a compensable 
evaluation for migraine headaches is not warranted.  A rating in 
excess of 30 percent is not warranted beginning December 9, 2008 
because the evidence does not more nearly show very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  Although the Veteran described his 
headaches as bimonthly and incapacitating, there is no 
independent medical evidence, including treatment records, to 
support this contention; and a neurological evaluation in 
December 2008 did not find any abnormality.

As the preponderance of the evidence is against an initial 
compensable evaluation for service-connected migraine headaches 
prior to December 9, 2008 and against an evaluation in excess of 
30 percent beginning December 9, 2008, the doctrine of reasonable 
doubt is not for application with respect to this matter.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Neck and low back

Schedular Criteria

Under Diagnostic Code 5243, intervertebral disc syndrome is rated 
either under the General Rating Formula for diseases and Injuries 
of the Spine or under the Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The regulation provides that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  

A 10 percent rating is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or there 
is vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is assigned when forward 
flexion of the cervical spine is to 15 degrees or less, or there 
is favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned when there is unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

A 100 percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when there 
is unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees, or with muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent or 
more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 0 
to 90 degrees, extension is 0 to 45 degrees, bilateral rotation 
is 0 to 30 degrees, and lateral flexion to either side is zero to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2009); see also 38 C.F.R. § 4.71a, Plate V (2009).  The normal 
combined range of motion of the cervical spine is 340 degrees and 
the normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2009).  

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Id.   

Each range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2009).

Arthritis, due to trauma, substantiated by x-ray findings, will 
be rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2009).  

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  A 20 percent evaluation 
is assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  
Analysis

The Veteran was service connected for neck and low back 
disability by rating decision in June 2004 and was assigned 10 
percent ratings under Diagnostic Code 5243, effective May 1, 
2004.  A December 2008 rating decision assigned a 20 percent 
rating for neck disability, effective December 9, 2008.  

The Veteran complained on VA examination in January 2004 of neck 
and low back pain.  His neck and back pain did not prevent the 
activities of daily living; he could not do any running, could 
not stand for more than an hour at a time, and could not lift 
more than 100 pounds.  On physical examination, the Veteran's 
posture and gait were normal.  Flexion of the neck was to 45 
degrees, extension was to 55 degrees, lateral bending was to 45 
degrees to either side, and rotation was to 70 degrees 
bilaterally.  There was pain at the extremes of motion.  Flexion 
of the low back was to 90 degrees, extension was to 30 degrees 
with pain, lateral bending was to 35 degrees to either side, and 
rotation was to 30 degrees bilaterally.  The Veteran's neck and 
back were weaker when resistance was applied.  There was fatigue 
and lack of endurance on motion.  Muscle strength was equal 
bilaterally.  X-rays showed cervical disc herniations and disc 
space narrowing of the lumbar spine.

Bulging cervical and lumbar disc were noted in treatment records 
from an Army Hospital dated in December 2005.  A December 2006 
MRI of the cervical spine revealed discogenic degenerative 
changes from C5-C7 and disc herniation at C6-C7.

The Veteran complained on VA examination on December 9, 2008 of 
pain in the neck and low back with radiation of pain down the 
left shoulder and arm.  He noted flare-ups with activity.  He 
complained of three incapacitating episodes in the previous year, 
with four or five less incapacitating episodes.  On physical 
examination, flexion of the neck was to 20 degrees, extension was 
to 30 degrees, lateral bending was to 25 degrees on the right and 
20 degrees on the left, and rotation was to 30 degrees 
bilaterally.  Flexion of the low back was to 80 degrees, 
extension was to 25 degrees, lateral bending was to 20 degrees to 
either side, and rotation was to 45 degrees bilaterally.  There 
was pain at the extremes of motion.  The Veteran was unable to do 
significant repetitive motion of the neck without pain; he was 
able to do repetitive motion of the low back without additional 
loss of motion.  Neurological evaluation was normal.  The 
diagnoses were degenerative disc disease of the cervical spine 
with limitation of motion, degenerative disc disease of the 
lumbar spine, and radiculopathy of the cervical spine with pain 
radiating to the left shoulder and arm.  

The above medical evidence prior to VA examination in December 
2008 does not show symptomatology indicative of a rating in 
excess of 10 percent for the Veteran's cervical spine disorder, 
meaning that flexion of the neck was not limited to 30 degrees or 
less, combined range of motion of the neck was not limited to 170 
degrees or less, there was no evidence of muscle spasm or 
guarding resulting in an abnormal gait or spinal contour, and 
there was no indication of incapacitating episodes having a total 
duration of at least two weeks over the previous year.  

With respect to the low back, a rating in excess of 10 percent is 
not warranted throughout the appeal period because the above 
medical evidence does not show flexion of the low back to 60 
degrees or less, combined range of motion of the low back to 120 
degrees or less, muscle spasm or guarding of the low back 
resulting in an abnormal gait or spinal contour, or 
incapacitating episodes having a total duration of at least two 
weeks over the previous year.

Because flexion of the neck was to only 20 degrees on VA 
examination in December 2008, the Veteran was assigned a 20 
percent rating, effective the day of the examination.  A 
schedular rating in excess of 20 percent is not warranted 
beginning December 9, 2008 because there is no medical evidence 
that flexion of the neck is limited to 15 degrees or less, that 
the Veteran has favorable ankylosis of the neck, or that he had 
incapacitation episodes having a total duration of at least four 
weeks over the previous year.  Although the Veteran noted three 
incapacitating episodes on the VA examination, he did not specify 
how long these episodes lasted and there is no doctor's report on 
file to show that these episodes required bed rest and treatment.

The Board notes that despite some complaints of radiculopathy, 
gait was normal in January 2004 and neurological testing was 
negative on VA examinations in January 2004 and December 2008.  
Consequently, a separate rating for any neurological 
manifestation of the Veteran's neck or low back disability is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) 
(2009).  

The Board notes that an increased evaluation can also be assigned 
for a neck or back disability involving loss of motion when there 
is additional functional impairment.  Although it was reported on 
VA examination in December 2008 that the Veteran was unable to do 
significant repetitive motion without pain in the neck, there is 
no evidence of additional loss of neck motion such as to warrant 
a higher rating.  It was reported in December 2008 that the 
Veteran was able to do repetitive motion of the low back without 
any alteration in range of motion.  As there is no additional 
functional loss, a higher rating is not warranted for either 
service-connected disability under the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2009).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  

Because the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for service-connected neck 
disability prior to December 9, 2008 and against a rating in 
excess of 20 percent beginning December 9, 2008, as well as 
against an initial evaluation in excess of 10 percent for 
service-connected low back disability, the doctrine of reasonable 
doubt is not for application with respect to these matters.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ganglion cysts of the wrists

Schedular Criteria

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

For ankylosis, a 20 degree rating for the minor wrist and a 30 
percent rating for the major wrist is warranted for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  Ankylosis in any 
other position except favorable warrants a 40 percent rating for 
the major wrist and a 30 percent rating for the minor wrist.  38 
C.F.R. 4.71a, Diagnostic Code 5214 (2009).


Analysis

The Veteran was service connected for ganglion cysts of the 
wrists in a rating decision in June 2004, which assigned a 
noncompensable rating under Diagnostic Code 7819, effective May 
1, 2004.  A December 2008 rating decision assigned separate 10 
percent ratings for each wrist under Diagnostic Codes 5399-5215, 
effective December 9, 2008.  

When examined by VA in January 2004, flexion of each wrist was to 
80 degrees; it was noted that the Veteran did not have wrist 
ankylosis.  X-rays of the wrists were normal.  The pertinent 
diagnosis was ganglion cyst of both wrists.

On VA examination in July 2005, motion of the wrists was from 0 
to 75 degrees on the right and from 0 to 100 degrees on the left.  
It was noted that motion of the right wrist was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repeated use.  The diagnosis was ganglion cyst of the 
right dorsal wrist without subluxation or instability.

Mild degenerative changes of the right wrist, with an 
unremarkable left wrist, were noted in June 2008.

The Veteran complained on VA examination in December 2008 of 
bilateral wrist pain, flare-ups with activity, and problems 
working with his hands.  Bilateral motion of the wrists included 
50 degrees of dorsiflexion, 90 degrees of palmar flexion, and 0 
degrees of extension.  Repetitive motion did not result in any 
additional loss of motion.  The diagnoses were bilateral ganglion 
cysts of the wrist; and excision of a ganglion cyst of the left 
wrist, remote with recurrence.

Treatment records for May and July 2009 reveal complaints of 
bilateral wrist and hand pain.  Flexion of the wrists was to 75 
degrees in May and to 85 degrees in July.

Because there is no evidence prior to VA examination on December 
9, 2008 of limitation of flexion of either wrist to less than 75 
degrees, a compensable rating cannot be granted for wrist 
disability prior to December 9, 2008.  Moreover, as there is no 
evidence of additionally limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repeated use 
prior to December 9, 2008, as was noted on examination in July 
2005, a compensable rating is not warranted for either wrist 
disability prior to December 9, 2008 based on DeLuca.

The Veteran's current 10 percent rating is the maximum rating 
possible under Diagnostic Code 5215 pertaining to limitation of 
motion of the wrist.  As dorsiflexion has been to at least 50 
degrees on the examination reports noted, and the Veteran does 
not have ankylosis of either wrist, an evaluation in excess of 10 
percent beginning December 9, 2008 is not warranted.  Moreover, 
because the Veteran is currently receiving the maximum schedular 
rating for limitation of motion, a higher rating cannot be 
assigned under DeLuca.  See Johnston v. Brown, 10 Vet. App. 80 
(1997). 

Because the preponderance of the evidence is against an initial 
compensable evaluation for service-connected ganglion cysts of 
the wrists prior to December 9, 2008 and against an evaluation in 
excess of 10 percent beginning December 9, 2008, the doctrine of 
reasonable doubt is not for application with respect to this 
matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

GERD

Schedular Criteria

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110-4.113 (2009).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).  

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 10 percent 
rating is assigned when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114 (2009).

Analysis

The Veteran was granted service connection for GERD by rating 
decision in June 2004, which assigned a noncompensable rating 
effective May 1, 2004 under Diagnostic Codes 7399-7346.  A 
December 2008 rating decision granted a 10 percent rating for the 
disability effective December 9, 2008.  

The Veteran complained on VA examination in January 2004 of 
epigastric pain with reflux approximately two times a month, for 
which he was taking Prevacid.  On physical examination, the 
Veteran's abdomen was soft and nontender without masses.  An 
upper gastrointestinal x-ray series revealed moderate spontaneous 
reflux without evidence of hiatal hernia or peptic ulcer disease.

Treatment records for August 2004 note controlled GERD, for which 
he was taking Prevacid.

The Veteran complained on VA examination in August 2005 of 
recurrent left lower quadrant pain every three months for about 
three days.  He said that the disability did not interfere with 
his ability to work or with his daily activities.  Mild 
diverticulosis was diagnosed.

It was reported on VA gastrointestinal evaluation in December 
2008 that the Veteran did not have abdominal pain, anemia, or 
malnutrition.  His gastrointestinal condition did not affect his 
ability to work or his activities of daily living.  The diagnosis 
was diverticulosis, asymptomatic without evidence of 
diverticulitis.  On esophagus and hiatal hernia evaluation in 
December 2008, the Veteran complained of daily substernal burning 
with acid reflux.  He was taking medication that helped but did 
not completely relieve his symptoms.  He complained of nausea 
several times a week, daily heartburn, and a history of 
regurgitation of clear fluid.  There was no sign of anemia, 
weight loss, or malnutrition.  He did not have a history of 
dysphagia, which means difficulty swallowing.  He said that he 
had resigned from work approximately a year earlier due to 
multiple health issues and that he had sometimes missed work due 
to reflux symptoms.  The condition did not affect his daily 
activities.  GERD was diagnosed.

As the medical evidence prior to December 9, 2008 does not show 
epigastric distress with dysphagia, pyrosis, and regurgitation, a 
compensable rating is not warranted under Diagnostic Code 7346 
prior to December 9, 2008.  In fact, it was reported in June 2004 
that the Veteran's GERD was controlled by medication.  He said in 
August 2005 that the disability did not interfere with his 
ability to work or with his daily activities.

A rating in excess of 10 percent is not warranted for service-
connected GERD beginning December 9, 2008 because the examination 
findings in December 2008 do not reveal symptomatology indicative 
of a higher rating under Diagnostic Code 7346.  Although the 
Veteran complained of daily substernal burning with acid reflux, 
he did not have dysphagia and his symptoms were not productive of 
considerable impairment of health.  He said that his condition 
was helped by medication, and there was no evidence of anemia, 
weight loss, or malnutrition.  The condition did not affect his 
daily activities.  Consequently, although the medical evidence on 
file shows some of the symptoms required for a 30 percent 
evaluation, they of less severity than required for a 30 percent 
evaluation.

Additionally, because the Veteran's gastrointestinal disability 
involves only GERD, the Board does not find that any other 
digestive system diagnostic code would be more appropriate for 
rating the Veteran's gastrointestinal disability, including 
adhesions of the peritoneum (Diagnostic Code 7301), ulcer disease 
(Diagnostic Codes 7304-7306), postgastrectomy syndromes 
(Diagnostic Code 7308), colitis (Diagnostic Code 7323), or 
diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 
(2009).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the preponderance of the evidence is against an initial 
compensable evaluation for service-connected GERD prior to 
December 9, 2008 and against an evaluation in excess of 10 
percent beginning December 9, 2008, the doctrine of reasonable 
doubt is not for application with respect to this matter.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right thumb

Schedular Criteria

Under the criteria of Diagnostic Code 5228, a zero percent rating 
is assigned for limitation of motion of the thumb with a gap of 
less than one inch (2.5 centimeters) between the thumb pad and 
the fingers, with the thumb attempted to oppose the fingers.  A 
10 percent disability evaluation is to be assigned in cases of 
limitation of motion of the thumb, on either the major or minor 
hand, that is productive of a gap of one to two inches (2.5 to 
5.1 centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A maximum 20 percent 
disability evaluation is appropriate where limitation of motion 
of the thumb, on either the major or minor hand, is productive of 
a gap of more than two inches (5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2009).

Analysis

The Veteran was granted service connection for right thumb 
disability by rating decision in June 2004, which assigned a 
noncompensable rating effective May 1, 2004 under Diagnostic Code 
5228.  

The Veteran complained on VA examination of the right thumb in 
January 2004 of decreased range of motion and 5/10 dull pain one 
or two times a month with cold weather or when grabbing things.  
He took Motrin, and the pain usually subsided within a day or 
two.  On physical examination, there was normal range of motion 
of the fingers, except for right thumb distal interphalangeal 
motion to 70 degrees, which was 10 degrees less than on the left.  
The diagnosis was postoperative right thumb with decreased range 
of motion and pain.

The Veteran complained on VA examination in December 2008 of pain 
and locking of the right thumb.  The Veteran did not have any 
significant weakness or flare-ups.  The right thumb appeared 
normal on physical examination.  The Veteran could approximate 
the thumb to each finger.  Flexion of the proximal 
interphalangeal joint was 90 degrees, with extension to 0 
degrees.  There was no evidence of pain on palpation, residual 
deformity, or loss of motion.  The diagnosis was old injury of 
the right thumb with subcutaneous penetration into the joint 
without residual.

A VA examination of the right hand was conducted in July 2009, 
with included review of the claims file.  The Veteran could 
oppose his right thumb to his fingers and could touch the tip of 
his fingers to the proximal transverse crease of the palm.  X-
rays showed minimal degenerative changes of the first 
metacarpophalangeal joint of the right hand.

The medical evidence on file does not show limitation of right 
thumb motion that would meet or approximate the criteria for a 10 
percent rating under Diagnostic Code 5228, which requires a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  In 
fact, motion of the thumb was normal on VA examinations in 
December 2008 and July 2009.  Consequently, there was no loss of 
range of motion of the right thumb due to pain on repetitive use 
or flare-up of pain, nor was there excess fatigability, weakness, 
lack of endurance or incoordination of the right thumb.  In the 
absence of any such findings, even with application of 38 C.F.R. 
§ 4.40 and § 4.45 and consideration the veteran's reports of pain 
in his right thumb, the Board cannot find any time during the 
rating period that the veteran's right thumb disability met or 
approximated functional impairment warranting a compensable 
percent rating.  Therefore, even when all pertinent disability 
factors are considered, the veteran's right thumb disability does 
not more nearly approximate the criteria for a 10 percent rating 
under Diagnostic Code 5228.

Because the preponderance of the evidence is against an initial 
compensable evaluation for service-connected right thumb 
disability, the doctrine of reasonable doubt is not for 
application with respect to this matter.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Service connection for a disability manifested by an abnormality 
EKG is denied.

Service connection for hypertension is denied.

An initial compensable evaluation prior to December 9, 2008 and 
an evaluation in excess of 30 percent beginning December 9, 2008 
for migraine headaches are denied.

An initial evaluation in excess of 10 percent prior to December 
9, 2008 and an evaluation in excess of 20 percent beginning 
December 9, 2008 for neck disability are denied.

An initial evaluation in excess of 10 percent for low back 
disability is denied.

An initial compensable evaluation prior to December 9, 2008 and 
an evaluation in excess of 10 percent beginning December 9, 2008 
for ganglion cysts of the wrists are denied.

An initial compensable evaluation prior to December 9, 2008 and 
an evaluation in excess of 10 percent beginning December 9, 2009 
for GERD are denied.

An initial compensable evaluation for right thumb disability is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


